Appeal from an order of the Family Court of Otsego County, entered December 1, 1975, which awarded temporary custody of Dawn Marie Polvere to the respondent until at least the end of the present school year. The Family Court, faced with the usual dilemma in deciding such custody cases, determined that it would be in the best interest of the child to remain with her mother until the end of the school year at *954which time petitioner could re-apply to gain custody. In reaching this decision the court considered that petitioner had been granted custody by the State of New Jersey but concluded, nevertheless, evaluating all factors involved that the child should remain with her mother until the end of the present school year (Matter of Bachman v Mejias, 1 NY2d 575). We cannot say that this determination is not supported by the instant record. Order affirmed, with costs. Koreman, P. J., Greenblott, Kane, Main and Reynolds, JJ., concur.